                                                                                                                                                                                                                                                                                                                                                                                                  Gv
                                                                                                                                                                                                                                                                                                                                                                                                   ~
                                        ~\ j                           ';l ~                                                                                                                                                                                                                                                                                                                      0
            ·J 18 ~! f\f fJ ~                                                                                                                                                                                                                                                                                                                                                                             I

                                                                                                                                                                                                                                                                                                                                                                                                   ~l
                                                                                                                                                                                                                                                                                                                                                                                                   }..J

                                                                                                                                                                       '"'-.:                                                                                                                                                                                                                      -
                                                                                                                                                                                      '--                                                                                                                                                                                                         ~
                                                                                                                                                                                            ...............




                    ,,,,,
                        ..
                                                                                                                 ~~l:T +JVV ~l-\/ 1 37
                                                                                                                                                                                                                                                                                                                               J~~rt~.
                                                                                                                                                                                                              -=...---:.
                                                                                                                                                                                                                                 ·-1:f.~;
                                                                                                                                                                                                                 ~;, ·t:,,; ·,
                                                                                                                                                                                                     ....·= ·                                         .I!
                                                                                                                                                                                                                                                     re,.;   •.·.   -·~·   . '     .,:,:-:~~-~~~
    ...,>                                                                                                                               /-1i-~£. • S°                           ·-.
                                                                                                                                                                                            ~{                                              ...    "''""'
    >-,.                                                                                                                                             "J,.1 ij_~                                                                             ....                                                              "''f':li,, ·
                                                                                                                         1(
                                                                                                                         ,~              ''.•.,1,,.J.a;; 'd v~!;j
                                                                                                                            ~j ? l,,.lv1 4"'rll"                             V '
                                                                                                                                                                    .., ,-up../0                                                                                            to:;
                                                                                                                                                                                                                                      .J,~


    n>                                                                                                                     ~'ir:-~,                                                         ~\                                                                                       · ~~;~4- ~-
                                                                                                                                                                                                                                                                                     "C...ildu.,   •....\S,A,-,1 ............. .............

    ::r:
    ~
~   t"rj
                                                                                                                 I   '         \.)
                                                                                   ('J     f"'. ~,.I   {
                                                                                                       ·,~~4.5Y?l4-·
                                              _,.
                                         cs_._c:
                                   • . ."~                                          2:)._c.'\
    ...,z                    ,I c:~-AR
    ~                             £b Dl lt}frLJ.it\i8Y.~J'rU..,r.;, l2fJ                                                                                                                                                                                     KNi.:))f\f1.1.tE: TN 3}~7
                                                                   Vkt' <7{I
                                                              ~ ry•,l"                                     ·c:               l '•                                                                                                                                                                                   ·-·~·
                                      ly , · .
                                                                                 l-
                                                                1,.,,... . ,i •r jl ' -r--   ~ff,-·•~,j
                                                                                              1! &\ '      ~         ,' [f ,,
                                                                          ,f) iAi'.C-
                                                             j' ,!"l...'..
                                      ;;--......·•-.....11




                                                                                                   APR 1 5 ZG20                                                                                                                                                                                                                                                               (: .r.(r,r;·:?.1,1~
                                                                                                                                                                                                                                                                                                                                                                                        1;..,.·J ,;.~.-
                                                                                                                                                                                                                                                                                                                                                                        .•· &,.;i, ;.,) • •' !
                                                                                                                                                                                                                                                                                                                                                             , , .11"'.::;:_J
                                                                                                                                                                                                                                                                                                                               }-L:J\ "·,. , c., r•"'-•i'••'}(:
                                                                                                                                                                                                                                                                                                                                                       1                           IL~                    11i!J
                                                                                       U. S. ATTORNEYS OFFICE                                                                                                                                                                                                                        ht             AQk
                                                                                                                                                                                                                                                                                                                                              V) ·M Mi\l             ;""(" ~""!
                                                                                                                                                                                                                                                                                                                                                                 ~, .-1
                                                                                                                                                                                                                                                                                                                                                         '......~~;:       ;;jyJ.lT,l;,c-.,...,1
                                                                                                              SEE                                                                                                                                                                                                                    t'j.t....v..
                                                                                   EASTERN DISTRICT OF TENNES
                                                                                                                                                                                                                                                                                                                                       k\,jl)){\J ill f:        1-,J1 '3'1'1{)~

                                                                                                                                                                    :3'?f10:;:;:--2:3.;t?;::iS                                                                                                        fiim!-1nJhl
                                                                                                                                                                                                                                                        lJhJ~Jl~Jji:l1jjjf jJJ/l1iJ/J1ihJ11ijhJ!1.fi11
                                                                                              Q_\     .
                                                                                              ..,!,Li _,,
                                                                            i.:L j iLd.J
                                                                             .,.,.       /J   I'.




                                    /J/'\rl/'\/
                                    f-.._L.)Uli




         --;.-·•
      .-....~.J::b                                                                   :        •   I
                                                                                     V  -1-c<:"
                                                                                     r--l, .1...-....::.-
             :i
            \.-~
        ,t:~.




                       J\JouJ   0




                       AvtJL                      •ir
                                                  ,J\l
                                                                     ~
                                                                lc;J~---~
         \,)
      -,,......._.,.
··w                                                      '("~


                                                         VVL
\ \~(\
· \JnVL



                                                                      (J
                                                      ..;~




                                                      ~ Pi;Q;'--J:
                                                                                                \
                                                                                               ,!




                                                                                  (    .,
                                                                                                    J-
                                                                                  ·J
                                                                             ,,

 Af(21 L{) (L_ IY11rti                                                      L~L
                                     ~-~

                     Ltj   QIYJ\.



                           i-~:;,.


                         £/r~
                                                                                                         I




                                                                                                                  l
                                                      -0 ,
                                                      t)     (,g    a..--
                                                             .,!_..#'~\
                                                                                                             !,   bli)11!.kI:.2i


                                           ( j
                                           V




                                                                                       f\

                                                                                      itU,n.
                                                 J!
                                •.. ::   \_j ,-_;:..;:::,.
                                         :"·;.




                                                                               l. . . 1.i
                                                                               O\i)_"     r-l,/)
                                                                                      .,y Ua
                                                                                .,1!,..,{


  '               l

cJ;tLJ, ,()r_ i"\?'-.. V 12._
          14.)i,.,.J.f [ ,._,,..., ,, -..,, ✓




                                                                      D0. D~



                                                             ·~--·~
                                                                                                 ,/
                                                                                               ;;,,




                                                                     !

                                                                      i,(: ,;_~c:11· 40~
                                                                                                      r·.,        ' .
                                                                                                      l/ 1:       t '"ll., ~
                                                                                                      l  ~1 '...,· i    :J  I




                                                                              /
                                                                          /



                                                                   .\_;
                                                                                                                 ,,,·~r-~
                                                                                                                  _,..
                                                               i                       I
                                                               I                       l                            ~tt;)




   \ ,,
--~;"


 ~

                       -""4~


                       '\~2:\ .,.                                                 :{   --
                                                                                           \
          ·'~~h_   }                                      ,\
                                    ''--.:,....:..~.fl§-.. .
          ~l
                                                                                                                                                                        '                                     r       !


                                J.Jru.                                                                                                                     ;   ......
                                                                                                                                                           .t-.., . -\;/ dLU
                                                                                                                                                                                \
                                                                                                                                                                                                      t·J. DUU, ..
                                                                                                            l   I)

                                    ~ v. .,~_l?_~~.~~..~·-'--~-- .l?,r~
                              !!:J~}Jl                ·..·~~-:1!_·,",r. ' "1•_,·_ ~_
                                                                               i                        ~:)l\.t

                                                                                                               (·-.                          .
                                                                                                      !,;,(\'                     {)UJf.,r
                                   c-1,... _

                                      i L),                                                             t,· V\)-<:'..




    "''"~~                                                                                 [I•      '. {
    ·~t:¼11'.f~                                                                         . -":;if !'J'·, . .
                                                                                          I     \..1 · " · '"""· ·




                                                                                                                                                     r,1                                  =r.·.~-(.i ,
                                           '
                                                                                                                            ~    -~..;,. ~
                                               \
                                                                                       c::.~"l..t~i'                                             n.J/ht
                              (j\_.. L,.,,         l.vll~                               ,.J.diiW                        '.JJ . ...J., '.(
                                                                                                                        ~\~y     4    ;•,)                              t1.-t-1'L
                                                                                                                                                 A




                                            s~                                 ,,uJ Wll/(                                  7:c                   ~                /;J'viJL           (J/.__,JJ\
                                                                                                                                                                                           ~•••h ··
                                                                                                                                                                                                      ~
                                               '                                              F---\                                                                                                               ··+- \
                                                                                              <-:~t ?                                                                                                              \ ~~
                                                                     tJ




                      L'
                     1
  ,;z_· J'?.,··-. lf\ j! ".
 IJr'--l,,, \




                                   ;; ;'\
                                  L.iJ.•i



                                                                                                                                                                                                          '
                                                                                                                     . !                                                                              I


                                                                                                                                                                                    I l



. .. '\...vI
~A l
                                                                                        ATTAt. HMFNT 2
                                                                                                                     '-
                                                                                                                                         -~'
                                                          r----- . ;
                                                          :\,,r-:;•··.                                                               ~~:




                                                                                                                                           .-:.




\    \
    \.•·
     /
     \---~--,.,..-
     ]._   ..-

         ~;:::.
                                             j,~t
                                                                         \J~,
                                                                         ~,             j                                                                      ,-~--
                           \_/                  _;                       '"I:;,,.-~..
                                                                           •·~
                                                                            "'.!!¾'':"1<-·~=-                                                     ~,,.,.c ___ , '}.
         •••~-:'."."'u:)
          --~
          -
                                                                            \

                                                                                 \
                                                                                                                                     \
                                                                                                                              -l-···,:l
                  ~
                                               --     !




                                                                                 -,··       ~,~~-~. ~                                                                                   ,.,~
                                                                                                                                                                                        '
                                                                                                                                                                                       -~,-:--.,
                                                                                            ;,,_~~~- . , , ~

                                                                                                                                                     1(.-..,
                                                                                                                                                                                       (:.:·>L
                                                                                                                                                               -•::o::t.~-,.
                                                                                                                                                                <?1     --......


                                                                                                               ·:~~)                                             ~'=-={.)
                                                                                                                 -.-~-

                                                                                                               ~;.'"%~                                          \=~)
                                                                                                                         11
                                                                                                                                                                 ~--
                                                                                                                                                       ,r'"                        \

                                                                                                                                                      f.::~"S"......-~:5';:t~'"'




                           '   ··.~ :-:;




                                  ,;I!-{!:   h~,P,-

                                           .~- ""'?
                                                                  f':\
                                                               ....       :       ••C C.-
                                                           7 vL;, -'-'·•
                                                             ,,. ~  "'.)
                                                                      '
                                                                              \     :.
                                                                              (\ \.
                                                               \. t




                                                                              "I




                                   ~         i
                                       \ l       1,




                                                 '    \
                                                      '\
                                                      l




                  /.           }




                      \
                  l       '·



.   ;




        ,...     ( ,_

               t·'
               () ,.
             ~           r------
                             ~
             ,..
             ~l                   \··
                   ~
                   u,,      ·\
                            ,-::.,
                            ,-.;;.
                            "-"
                            u-.:: ,
                            ;:r.-
                            :,
         I               , __..   ~




         r·
         t




H
f:!l'
I;

r:
I   •I
                                                                                                                                                                                                                                                                                                                                                  II
                                                                                                                                                                                                        ..
                                                                                                                                              '\
                                                                                                                                                                                                                 , ,,f
                                                     \'
                                                                                                                                                   \

                                                                                                                                                                                                    '    ..... ~
                                                                                                                                                                                                                 -/  ,-                                                                                                                           '

                          '
                     '~
                     .


                 ,..;,.
                          !


                                                                            )                '       ;

                          /~-•;

                / :L;::J ·o
                 t
                                                                                                                                                         /
                                                                                                                                                         • ..       ;_
                                                                                                                                                                         )r"" ;·......... ~-             \-              ¥




                                                                                                                                                                    ----------- '                                                                                     ,                                        ·   ..                      ~
                                                                                                                                                                                                                                                                                                                                           J

                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                      /~ ~ }.: ; . : : l .
                                                                                                                                                                                                                                                                 (I       ...




                                 •:                                                                                                                                                            ,,            t
                                                                                                                                                                                                                                      ,,
                                                                                                                                                                                                                                                                                   :) !            ..,,
 .___ .. ~J_t r~'\                                                                                                                                                                     r
                                                                                                                                                                                               ,)
                                                                                                                                                                                       ..__ -·-• ·•-
                                                                                                                                                                                                             Ir
                                                                                                                                                                                                             Ii/
                                                                                                                                                                                                                                   iL.._ .       .;
                                                                                                                                                                                                                                  ..1..;_~.,.J .. ~            ~ ~ ~ ~I .. j ~ !                              .' }
                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                              ,~_):-~(.
                                                                                                                                                                                                                                                                                                                                                                        !




                              ,;-,,.,-,--
                                                                                                                                                                                                                                                                                                          C1                                                   . r
                                                                                                                                                                                                                                                                                                                                                                    v
 -,
          i'....._' ,}._L1...Li.•
 \,________
                                 :·' f ' h·• •f
                                 :,
                                 ii
                                             '
                                                         {','~-~ .. ~ .,.
                                                                ; ,                          · L -:
                                                                                                         •
                                                                                                             .
                                                                                                                     !
                                                                                                                  ':. -' _ · .
                                                                                                                                      '
                                                                                                                                          I
                                                                                                                                                   '
                                                                                                                                                   1     •
                                                                                                                                                                '
                                                                                                                                                                    ,:    J                    . ' · ,I                       I
                                                                                                                                                                                                                                  /        f;,, -__,!/ _ :;{':;__;)
                                                                                                                                                                                                                                                  ,                               ,                                                    \
                                                                                                                                                                                                                                                                                                                   j_·____Q=:::;..:;.~-=--t._                           1
                                                                                                                                                                                                                                                                                                                                                      __,_/-=--'/=t'u_=·-¥-
                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                    Ji\:A "· .
                                I'                                                                                                                                                                                                           \:                                                                                                                     0
    ----1;1·J····· ,.,"ni,,.Jr-,t.-;T___                                                                                                                                      .1.-··...
                                                                                                                                                                                                        I
                                                                                                                                                                                                                             ,.iJ                                                                                                                                                    --"-••--·-··-

\_; ___. . ;f('·
           . '('./'-:'•                    {,J
                                            li   ,       I
                                                                                ;.; . ,,.,IL..
                                                                                             '                                              r .' ....)
                                                                                                                                          ..•.~'                               \~. _ _ _ _,I __,_____, _.._f_·__:                                               ,;_::., .r_?,'. .,. tI   .... } ..._~-.;., .--·
                                                                                                                                                                                                                                                                                         ...                         --
                                                                                                                                                                                                                                                                                                                          ~-t/1"1 ~-
                                                                                                                                                                                                                                                                                                                          ~_J...-i.                        -{f (; __-. . _______
                                                                                                                                                                                                                                                                                                                                                         [..J~,_,,,._     -    . ,_
                                     '
L                               \i .i                                                                                                                                                                                                                                                                                       (/
                                i:        L1(_r~_;~i.//YiM.U{,                                                                                                           Li!:'.d 1/l:-,                                                               II       f ;)(/                              .t!'J '..''(-1_.-f-Ju_r__--f-.:(-J- -
                                1.
 \                              r;
                                ti

\
                                l•

                                                                                                                                                                                                                                                                                                                          ..    I


\
                                                                                     t
                                                                                     : l
                                                                                         '           • '
                                                                                                                                                                                  j. i                   ..      .                                                              JtI' .••..K,•., _ __.),,_      :e,_'l [J..
                                                                                                                                                                                                                                                                                                    ,,;_·'..;.__..;;.·_   J                    _/_J -~-
                                                                                                                                                                                                                                                                                                                                        ___;__ ____,:J_.;_l
                                                                                                                                                                                                                                                                                                                                                                            '. •'     1·. ll (•·'


_ _ ____._.__ .                                      ---------•>mm••~•~-+-•--
                                                                                                                                      '
~\
                                     1
                                         u.)lJ1                                                                            - -t
                                                                                                                             !
                                                                                                                           ·'·
                                                                                                                                  1' I,'..

                                                                                                                                                                                                                                                                                                                                     -----------
                                                                                                                                                                                                                                                                                                                          a iJ
                              lj ./""\ ')                                            •                                            \
;        [Ii ) 7 ) , iQ\ l:i'L 2 J:t~
-------~1: . ' -·  .     . '. . -· - ~ , .
- ~ - " - - - __ ;.i_ - - - -
                                                                                                                                                                                                                                                                                                                                -·
    -...                      '; .          '
-
    ., .,
_~.,__      _________;:__,}} -'~·
                              ~ ii
                                                     .                           '


                                                                            i' ~. ~· ~-~•~.•:-:~
                                                                                                 1               • . -..


                                                                                                                                                                                                                                                               ar                        l. .. · ~-i::
                                                                                                                                                                                                                                                                                          •·• .'       1) (.\
                                                                                                                                                                                                                                                                                                          \   '\
                                                                                                                                                                                                                                                                                                               r \
                                                                                                                                                                                                                                                                                                           _,: \ ,,
                                                                                                                                                                                                                                                                                                                    ••
                                                                                                                                                                                                                                                                                                                     I• •\. . ...  . . JI I.•.••.••1.Q,
                                                                                                                                                                                                                                                                                                                          :J... -!JI
                              ;t




                                                                                                                                                         I                                                                                                                                                                                                                                  ,·
                                                                                                                                                • :~ 1 '-:,                                                                                                                                                                                                                                i~("'. /'.
                                                                                                               t-,
                                                                                                                t
                                                                                                                  _ __·\----
                                                                                                                       '
                                                                                                                                                                                                           I
                                                                                                                                                                                                           l;,... •
                                                                                                                                                                                                                                                                                                                   '       I
                                                                                                                                                                                                                                                                                                                                               •'
                                                                                                                                                                                                                                                                                                                                                        '        \\.
     .       .   "'
 .       ,
 ....J.,......__ _ ____,;_ _ _ _ _ ,_ _ _ _ __
                                                                                                                                                                                                                                                 .'.)         r
                                                                                                                                                                                                                                                         ....,,
                                     .....
                           ••••-' h .. }


                                '~---~
                                   ,         '
                                                                                                       ... ,
                                                                                                                                                                                          '    /
                                                                                                                                                                                                   I




                                                                                             ....~ J


                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                           .i   j




                                                           ,·,      •·       .,,       ,1
                                                                                                                                                                                                                   t
                                                           }    ~       I,         ~

                                     ;. )



                                 ..                                                                                                                                                                                                                                                t                                   ·-. . ..
                                 1,                                                                                                                                           \     ,
                                                                                                                                                                                                                                                                         --~'~-,~..;;.._·__..:.•--·-'----··-••,~ -----
                                                                                                               ..               \                                                  ,,                                                             ,.~   [' -...-.-,;---                                                                                                       \
                                                                                                                    .r ~        r                                                                  ..                                                                                                 i', ~     tj ~!             /\ ./,
                                                                                                                                                                                                                                                                                                                                                   I



                                                                                                                                                                                                                                        ----- -·-
                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                                                                            ,v




  .      '
                                                      •
                                                          I )l."IV
                                                                    I        (
                                                                                                                                    ;'.       '                   .....   , '
                                                                                                                                                                                                                                                                                                ~--_...:.--,,..~-,,v:.~.,,.            .,.
                                                                                                                                                                                                                                                                                                                                             ...       ~~   1.
                                                                                                                                                                                                                                                                                                                                                                       _,.
                                                                                                                                                                                                                                                                                                                                                                              ~II,




                                                                                                                                                        ;:       ·.,.                                                                                                              (f ~-···(
                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                       :1
                                                                                                                                                                                                                                                                              _:.;;.;···-...;~:..:;~.:...•·.:...·_ _iI     H.·. .>
                                i•


                                !I 1·• -
                                .. I I
                                L                t,       '(,
                                                 ,·.. l;./i1•\
                                                                    '.                                          '1, ,.\    ,'
                                                                                                                        - ~ - --
                                                                                            _ _ _ _,......i.___,_\_____11""""'_·-.
                                                                                                                                                  •• )            '.··f.:.,             t,)•_ _ _.;.._...;';__,
                                                                                                                                                                                                   .··1
                                                                                                                                                                                                  ,,•,;
                                                                                                                                                                                                                       1
                                                                                                                                                                                                                           '   ,..,,·             •
                                                                                                                                                                                                                                        _ _ _.;..,'•
                                                                                                                                                                                                                                                        J!.)
                                                                                                                                                                                                                                                         I

                      _ _1.:_,i_         _,_.;;:::I);;...__c_,.""""'J-=v-~_<_,...:f~_ .. J),..;;.r_~c
                                                                                                    __~•_l{___ ___
                        ·--H-~~ __<_~..;;.... _!_""~_)_)__                                                                                                                                                                                    · - - - ·..;.;;;....·_ _ _ _ •. !                         ')                 ':          j' \                                  ·!
                            ii
                            J·
                          __.1___ - - - - - - - - - -
                            ::                                                                                                                                                                                                                                    ----- -···- ----- -- - -~-
                                                                                                                                                                                                                                                                  ~-
                            !!                                                                                                            I                                                                                                                               i                            (•,                              ')
         '·~                                                                                                                              •·:.1... ,),,                       ,,                      i.
                                                                                                                                                                                                     ,l
                                                                                                                                                                                                                                        _ _ _\J.....;.;;.~-\~~                                         \. .JJ i-.,.J·.)                                                           •..: l:

                                                                                                                                                                                                                                                                                                         ,\ ·. \ /_                                                    I\
                                                                                                                                                                                                                                                                                                         • ~. ,.l ~ ~ - - ' - -



                           l[ti--\ , J                    t. 1,
                                                                                                                                                                                                                                                  ·--- ---
                       ··r•· -   \!.H
                           i ...11
                                                 ----- (-1
                                                          ;i· \ .
                                                                             J, .                                                                  •'
                                                                                                                                              _2_:. '1
                                                                                                                                                             l
                                                                                                                                                     _..;;t_ _ _L_. ,_:_··_,_ _
                                                                                                                                                                                          /'   ,',             /                 ,•· •.. , ._,
                                                                                                                                                                                                                                 .~. :..     .L                                                          -·               ..1·
                                                                                                                                                                                                                                                                                                       . .:-' .;._ _ _.;:.._._,;J.....: ,•
                                                                                                                                                                                                                                                                                                                                                                             i'
                                                                                                                                                                                                                                                                                                                                                                                      I




_____ __Pi....;.~·...
                  ""•--....·. - :..l:_!_ · -                                                                              /.                                                                                                                                                                                             .,.                                                 .I
                           ,!
                          1:
                                                                                       ,..; ~"' \                     L                                                                                                                                                                                                  r" ··     /           /            J .JI ,.
                        . JJL)~~ ..-1\·J {~;I;:                                                                                                                                                                                                                                              J~.
                                                                                                                                                                                                                                                                                             j .

                            f j " . ~. 'i.'' -'./·· _,"' .~                                                           j    ,,
                                                                                                                                                                                                                                   J , .. '
                          :i'          1,,                                                                                                                                I        :•                                                                                  "'''
                                                                                                                         -----·---·                                           ---····•··~--



                                                                                                                                                    ·'·;.
                                                                                                                                                                \,
                                                                                                                                                                     \
                                                                                                                                                                      ___ - - - - - - - -
                                                                                                                                                                          .

                                                                                                                                                    ---J-
                                                                                                                                                                      /



--· ___Jili    -j-
               ,I                                                                                                                                                                           .;'\,      $
        n lt.11_,·\
   ----i1---~          ii , .   (l.J.0                                                                                                                                                      ....,lo. .. . l
                                                                                                                                                                                                      t.,.....
          '        J
          :t
          I

--· ----L - - - - - - -                                                                                           , .l      .               ,
                                                                                                                                                ---~~-----           <
                                                                                                                  1·,,.     ·\..· ·...                           ;, ,-,
                                                                                                                  f ~: -. >i_i ':..                             ..?. \l




                                                                                                                                                                                                                  J

                                                                                                                                                                                                      -----r
                                                                                                                                                                                                           1'(
                                                                                                                                                                                                     l J ., /.J.



                                                                                                                                                        1. -
                                                                                                                                                            ' --¼
                                                                                                                                                            '    J
                                                                                                                                                        l- .• : . :'.. ,
                                                                                                                                                                     -,;\.l
                                                                                                                                                                  ).L,lJ_          ,u
                                                                                                                                                                                        .
                                                                                                                                                                                    ) . -; \'" I
                                                                                                                                                                                                    .,..... .              .
                                                                                                                                                                                                                                   \J
                                                                                                                                                                                                                                 '/)
                                                                                                                                                                                                                                 ,:·.i. . .,. ...
                                                                                                                                                                                                                                                    --




·-·_·_ _ _i             1_, __t>} :') ()
          i_____---=-t~h____               : .
                                           . Ii
                                           ', ~ .. •
                                                             't: i
                                                       J.., "'-,r/'
                                                             l '
                                                                                                                                 , ', ' .
                                                                                                                                J I , • -·
                                                                                                                                                ~




                                                                                                                                                                                                      _tA--J
                                                                                                                                • I
                                                                                                 •      ·, • I                   / . ">
                                                                                                  l.   a,·., ,.


                                                                        •
                                                                            ,    .
                                                                                ._,_!~.._-
                                                                                                                  .
                                                                                         .-__, _ _ _ _ _..._·-_~,,,,/ ,~. ,_.---'___
                                                                                                                                  ·,----                                           _t_'J_L··
                                                                                                                                                                                                              I   ...




                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                               ~· -.·




                                                                      1i) (}
                                                                                            ~---




                                                ----·
                                                                      '   .)
                                                                                          ~--<~••-
                                                                                             '     ---
                                                                                                                                                   -:-- - - - ~
                                                                                                                                             ...• ....
                                                                                                                                                                ..... ,




                                                                                                                                                                              "'r"''" _ __



                                                                                                                       _--1··
                                                                                                                              ------ -
_,.,. . ._._   ----

               ----
                       r-
                      "'    .,
                                I




                           -~.---
                               f

                               j1
                                                                                               .,
                                                                                                 _..
                                                                                              ·--.,..... ,
                                                                                                                                       .)

                                                                                                                                                                    -.-------


                                                                                                .....   -ri-·-· - - - - - -            ~---......:..-     )

--                             Ii   ---



- --__ --+
       __i--.                                                                        ~----       \
                                                                                                 ,, ..
                                                                                                                                  -----4---- -'          ----

-=11~                          I
                               !
                                    -----




                                                                                          ·-----

                                                                                                                      ___ :_,_t--.,__
                           r
                                                                                ,t---~-
                       !:---- -\·-_::d-,
                           .
                                                                                                                                                                          )
                           +-


                                                         ------
                                            - --------
                                                                                                                                  t,        ....



                                                                                                                  - - - - " ' ~ :.:_~




                                                              ________ ,,.,,_
        Pu rp ose of Revelation                                             To pray: '"O you who believe/ Bow down and prost
                                                                            youBelves and worship your Lord, that you may
                                                                                                                            rate
                                                                                                                           succeed...
                                                                            Quran 22:77
  To BeHeve in One TN e God
  'i1nd your god is One God. There is no god but                            To give c~at'it): " •• •And spend,
                                                                                                         it ,~ better for your souls; and
                                                 He, the Most               whoever is saved from the greediness ofhis soul.
  Gracious, the Most Merciful." Quran 2:163                                                                                    these it is
                                                                            that are the successful." Qurcm 64:.16
  The most important topic mentioned throughou
                                                      t the Qur'an is      To be honest: "Cover not 1"rvth with falseh
  the belief In the One, True Goo. God inform                                                                         ood. 11or conceal
                                                 s us :flat He has
  no partner, no son, no equal. and that none has                           the Truth when you lcnow (what it is}." Quran 2:42
                                                       the right to be
  worshipped except Him alone. Nothing is comp                             To be modest: u5ay to the believing men that
                                                     arable to God                                                      they should
  and none of His creation resembles Him. The                              lower their gaze and guard the;r modesty /...JAnd
                                                    Qur'an also rejects                                                      say to
  the '1Clio"l of attributing human quatities and                          the believing women that they should lower their
                                                  limitations to God.                                                        gaze and
                                                                           guard their modesty."Quriin 24:30·31
 To Reject All False Gods
 "And worship Allah and associate none with Him.,                          To be thankful: ''1nd Allah has brought you
                                                                                                                       forth from the
                                                 .                         wombs ofyour mothers- you did not know anything-
 Quran 4:36                                                                                                                     and
                                                                           He ga11e you hearing and sight and hearts that you
 Since A'lah alone is the only One worthy of worsh                                                                            may give
                                                   io, false deities       thanks."Quran 16:78
 and false gods must be rejected. The Qur'an
                                               aiso reiects the            To be just: 0 0 you who believer Stand firmly for
 nation of attributing dMne auaHties to anyone
                                               or anything other                                                             justice,
                                                                           as witnesses to Cod, even as against yoursel\les, or
 than Allah.                                                                                                                     your
                                                                           parents. or your kin. and whether it be (against) rich
                                                                                                                                   or
 To Na11 ate the Stories from the Past                                     poor... n Qur'an 4:135
 The Qur'an contains many narratives with benef                           To be patient: •~nd be patient, for indeed,
                                                   icial lessor.a,                                                    Allah does not
 including the true stories of previous Prophets                           allow to be lost the reward of those who do good
                                                 such as, Adam,                                                                   ."
 Noah, Abraham, Jesus and Moses. Of ttiese
                                                stor;es, At!ah            Quran 11:115
 say$, ..,ndeed in their stories, there Is a lesso
                                                   n for men of           To do good: 'i1llah has promised to those
 u11derstanding. "Q11ran 12:111                                                                                     who belie w        and do
                                                                          good deeds (that) they shall have forgiveness and
                                                                                                                            a migh ty
To Remind us of the Day of Judgement                                      reward... Quran S:9
The Qur'an reminds us that everyone wlll taste
                                                death and                 Conclusion
wmbe held accoufltable for all their actions and sayings: ..We
                                                                          In summary, the Qur'an teaches mankind how
shall set up scales ofju5tice for the Day ofJudg                                                                         to worship the
                                                   ment. so that          One True God, henco tummng their true purpo
not a soul will be dealt with unjustly In the least                                                                     se in life, and
                                                        ... "Qurat1       attalning success in both this world and the next.
21:47
                                                                          "Verily, We have sent down to you (0 Muhamma
                                                                                                                                 d} the Book
To Fulfill the Intended Way of Life                                       for mankind in truth. So whosoever ~ccepts
                                                                                                                             the guidance. it
 Importantly, the Qur'an teaches that the purpo                           is only for his own sell; and who.soever goes c1stray,
                                                  se of life is to                                                                   lie goes
 worship God alone, and ltve one's life according                         astray only for h;s own loss." Quran 39:41
                                                    to the way of rife
prescribed by Him. In lstam, worship is a comp
                                                  rehensive term          Don't you awe it to yourself to at least read this
that lnciudes all actions and sayings (whet her                                                                              Nob!o Book?
                                                 private or public)
that Mah 'oves and is pleased with. Therefore,
                                                  by doing what
A.!lar1 commands, a Muslim is worshipping
                                              God and fuJfi!ling his
::,urpose in life. The following are examples of
                                                 worship from the
Jur'an:

                                                                                                  Got Questions?
                                                                                          visit: www.galnpeace.com
                                                                                         email: info@gainpeace.com
                                                                                             call: 1-800-662-ISLAM
                  ha t is t he Qu r'a -,•                                                      How do I know~~: "'l-                   it'~.}_;.',,~.·.J.~~t,-,i ' . ·. ;; t~.·-~(. ~ .':...·•.' ,_"~.;!i' -.""-" r;$z -,_-.•.:.~· ,· i.
                                                                                                                 tli',:~-.1:af
                                                                                                                            l·,_if,
                                                                                                                                    it
                                                                                                                                t . . i~ -fto m~
                                                                                                   •   ''   f
                                                                                                                    ,-,--,   --

                                                                                                                                                                                                                     d·.•.,_:i,nt'i
                                                                                                                                  - '. -   -

                                                                                                                                                                                                                               '' .'.·."""'.·
                                                                                                                                               -       -\.'   .,.-; - ~ :
                                                                                                                                                                        . '"'.·   - ~ . - , , •.•




                                                                                                                                                                                 God? , t, %,\
                                                                                                                                                                                                                                                              ·a '
                                                                                                                                                                                                                                                                                                  "'···:·r·:\,..
                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                              ·.·.·!=_',
                                                                                                                                                                                                                                                                                                                     1;:,,_-.-..-, -.·   ,:•··




     The Word of God                                                                                                                                                                                                                                                                                                                       ·
                                                                           ~co n,a tio n                                                                                                                                                                                                               ·''!'~•                            •
                                                                                                                                                                                                                 I        These srgns-ot Goo were cfam'ty staled rn the aur·a
     The Qur'an is the literal word of The Almig
                                                hty God (Allah in                                                                                                       .. ,~;-1,,:n·.                           I        1£10 0~c. go.
                                                                                                                                                                                                                                                                             ntnom~ffia~t.
     Arable), revealed to Prophet Muhammad
                                               (peace be upon him)
                                                                          The Ournn is the orly r~1g1ou:;
                                                                                                                                                              w:t/•(111!          d,~d•t,
                                                                                                                                                                                                                                                                                      ·~~~
                                                                          sncrf'ct t'?...:t thctt has ~ ,n                                                                                          _c,r:f                        ll"lll,'lJ !'I~
     through Iha AngeJ Gabriel.                                                                                                                                    \f1,..~_;_-:~t(                                                                                                  • ~/j
                                                                                                                                                                                  ,'; ill!i I f''
                                                                                                                                                   J                ,
                                                                                                                                                   ii;.,h7i (1'i' /
                                                                          c1rcu'it,on for [I lengthy pc,noc1, ond                                     ·•// . _ • •. /, ~ , I
                                                                                                                                                                                                tt           1
                                                                                                                                                                                                                                                                                                                      t           ,t~'.\
     ',he revelation of The Book is from Allah. the                       ~,et r~m:itrs as pum JS t11e day 1t                                      11 ... .ir, .. m._1_v,,1r.. ,rur;,        ,'
                                                                                                                                                                                                m                   c....... In fM -- · ,,,,...._ no ~
                                                                                                                                                                                                                 •. ~,      s ce 10reve ia1,1v 11. ,.,.., ,_,,1 1os ~,~
                                                                                                                                                                                                                                                                                                                        .         \.

                                                       Mighty. the                                                                                                                                                                                                        .·'t- .... t·o· --• __ , ..·.• _. ·,q;/,
                                                                                                                                                                                                                                                                          11,,, ·
                                                                                                                                                                                                                                                                      ...i..        ...,_
                                                                                                                                                                                                                                                                                                   ooe
     Wise." Quran 39:1                                                    was revearoct Nottr.ng has been                                                           ((lr,"l{r t1c11 ,I.~
                                                                                                                                                                                                                    8 Bfngfe Otlaptet ID<s thm df lhO ·OUrm t.b'
                                                                                                                                                                                                                                                                                         1


                                                                          nddea. refTh.-"'VOO er rr.odified from n.                                                Qur:m i;::09
                                                                                                                                                                                                                                                                 fts ~u fy~ .
     Guidance for Mankind                                                                                                                                                                                                                                            ""• a t ~ ~ .
     The Qur'an is "a guidance for mankind ...
                                                                          since its rcn:elatron over 1400 years ::lg().
                                                                                                                                                                                                                                                              ;1ftt~il<'- ·~
                                                                                                                                                                                                                                      'i\,,,i ,fy1m ar. In . ~ ',:•,1      ,_, ·~"" ·~-.~-.
                                               and the distinction        No: only has the Our·an b~ preseTVPct 1n
     (between right and wrong}." Quran 2:185                                                                          writ ~ foon. but a?sa
                                                                          in the 11earts Of rren. chffdren and women. rcctay
                                                                                                                                                                                                                                            ,s
                                                                                                                                                                                                                                <f011l,r to tlmt wl,ic1, \Vr          ·
  It provides direction on distinguishing betw
                                              een the truth ard
                                                                          p(.)Ople Mve memorised me Our'on from
                                                                                                                    cover
                                                                                                                            , mlltms Of
                                                                                                                                                                        to cover.
                                                                                                                                                                                                                              l"4vr rrvect!rd to Oar     smmn,
  falsehood, without which, mankind would
                                              surely be in a loss.
                                                                          Scientific Miracles
  The Fmal Revelation                                                    Th9 Our';:m does riot co:itradtct mcm m
                                                                                                                      :-,elence tn.n rattler,
 The Qur·an is the fast saipture raveated by                             supports it . One of me most rernarkebfe ns~
                                               Almighty Allah {God),                                                         ts aoout ~
 confirming what little truth remains in parts                           Our'an 1s thm ,t co'l'.,1in:; manv verst>S wh!ch
                                               of previous scriptures                                                       accurately deso'loo
 and refuting and correcting fabrications and                            ratur :il oheo cmen on i,, vanous n~ds
                                                                                                                   ~vch BS emtrryo!Ogy,
                                                additions which have
 crept into current day versions of such script                          meteorology. aS1ronomy. geofogy ano ~ra
                                                ures.                                                                   rfiy . Sden ®& :t
                                                                         have found its descr.ptions lncre(ftbty accur
 '
     1
     0 you who have been given the Scrlpturel                                                                         ate for a bCX:>1< d8Ufig
                                              Belie    ve in what        brlc:v. to th0 ,th cent, ,ry
 We have revealed conf irmin g what is (alrea                                                                                                  ~-                                                                                                                                       •
                                             dy) with you•••"
 Qura114:47                                                                                                        In fact.   m.mv  of me sctentlffc mftactes
                                                                                                                                                                                                                                                                                    ~   @l
                                                                                                                        meflt1onec:1 ,n the our·an have been.
                                                                                       '\\',, ;J_,,;/1_,hlll'
                   Ho w was th e                                                 :i,,•p; ( ):i,- :-1,(i:; :i: tf,:
                                                                                                                          di~v ered orny rc-centty, throu gh
                                                                                                                            the modem ~m ttn t
                                                                          l "1:1:-.-r.< ,;1r,f :n// 1i/ ti,.,,. [11\'>l of techno!ogic
             Qu r'a n Revealed?                                                                1


                                                                          5/: ,- . r11:r:! 11 [,t"L·,,,n,·.; ,/.-.ir ro
                                                                                                                                           tt«
                                                                                                                            Ccn':,!OOr the f~n g:
                                                                                                                                                         t.

                                                                            c!,:111 1/,,n :/ 1: 1, c/,,· Tr:,rf, .
                                                                                         1

 The Our'an was revealed to Muhammad (peac                                                                                • Th8 Our·2n gives A ct~tni1ed
                                                e be upon him)
and exists onty in the language in which It was                                        .l2w<111 .: I:_.:;~               descr:pllon cf the devetopment
                                                revealed - Arabic.
 However, the translation of the meaning of the                                                                    of the hum;:in embryo.                                          These
                                                Ouran is available
in many languages.                                                                                              drt3119 v.-ere w'krmvn to,~ soonttfic
                                                                                                   comm unity until r~crn t tirn~
The Qur'an was not sent down as a comp
                                            lete book in one
revelation; rather, the revelation spanned over                         • Ths Our'1n ~/JtE:      : !h::it the as1roriom!ca1 001ects {star9
                                                a period of 23                                                                            , pfanets.
years.                                                                  mco'7s etc ... ) wr::rc 011 formed from c!oud
                                                                                                                          s of dust. ?mvfousty
                                                                        un,.,nown. thi-:, f.1ct '11s now bccO"Tm an unct,s
For this reason, it is essential to know in what                                                                                puted pnn ~a of
                                                 circumstances the      mcdern C'J<?"1010gy.
verses were reveafed, rn order to have a prope
                                                 r understanding of
the Qur'an; othetwise, its teachings could                              • t/10di:,rn ~C.0•7cr: !°iJS discov0!0<'J the
                                             be misunderstood.                                                        extstenc~ o1 barrl~rs th3t
                                                                        8''c·.-: two ~P.;is to r-ncet yet maintain th9r
                                                                                                                        own temP9r:3t~.
                                                                        di:n-: ':y "r:d <::,Ji:n.t·,•




                                                                                                                                                                                                                 I                               rr
                                                                                                                                                                                                                                                 .,.,;
                                                                                                                                                                                                                                                 :ZPIJJI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "f               .~ ..- •.~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·,··1,.,,,.            ~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "1£.t.,'U         ,.- ,J·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             • (r •' :

                                                                                                                                                                                                                                                                                                                                                                                                                                               Receipt #524474
                                                                                                                                                                                                                                                                                                                                                             8r ,-! rr'-r 1rr                                                   l 'o v;'-          1--1;;.                      t.t,
                                                                                                                                                                                                                                                                                                                                                                                                                                                           1-v 11 , tc G~<'.. l ·
                                                                                                                                                                                                                                                                                                                                                            l~,!,,• ..1 r ..,1 i trz
                                                                                                                                                                                                                                                                                                                                                                                 .J_o7£
                                                                                                                                                                                                                                                                                                                                                                                  u
                                                                                                                                                                                                                                                                                                                                                                                        I                            -~P-
                                                                                                                                                                                                                                                                                                                                                                                                                                J

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~-C.·.'·l i'i          E
                                           ;·h,v:... V ,'·-                                        /'· 1, (,,,• .i-,cl i '· i , .':·'r-,·-,
                                                                                                         1
                                                                                                                                            'c                                                                                                      ··
                                                                                                                                                                                                                                                I· '.;'                                f,.,,, _ .J:r" '·· .' . ....                                          · •,.·
  f.t     g·.~.-- •                                                                                                                    ' L ..,                                                                                                                                                                                       4~'                   j ••
1"J
U ;11.i C:~t; 1 city' Jr
          'f        ,_



                                                                                           ·;~u~"' J •r                                         '>                             ~- i:t-o Iij i . ,
                                                                                                                                                                                                       L



                                                                                                                                                                                                                                                                 k                      /i ..,,.,,,,., V                                 ,✓         ,,,,<k,                     1        r.: l~~~i~~l-Z~635:·kn
                                                                                                                                                                                                                                                                                                                                                                                                               ox..17670
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Price                          Ext
                          9500                                            1. Indigent Com_b, Men's Black Pocket                                                                                                                                                                                                                                                                                                                                                                0.02                   0.02
                          9620                                            1                Indigent Paper Pad                                                                                                                                                                                                                                                                                                                                                                  0.42                   0.42
                                                                                                                                                                                                                                                                                                                       -~--·-···•- ---·-··
                          9630                                            1 Indigent Pencil                                                                                                                                                                                                                                      (->>                                                                                                                                          0.03                   0.03

                          9631                                            1 Indigent Eraser                                                                                                                                                               tv r If _..__ ,-2 _:,r                                                                            ;.; , ..J
                                                                                                                                                                                                                                                                                                                                                                                                  .· ( ~
                                                                                                                                                                                                                                                                                                                                                                                             ;.\ J~ . . ·- ::>
                                                                                                                                                                                                                                                                                                                                                                                                                                      ,.,,,-·
                                                                                                                                                                                                                                                                                                                                                                                                                                           l                                   0.03                   0.03
                          9899                                            1                indigent stamped-post card                                                                                                                                                                                                                                                                                                                                                          0.39                   0.39

                          9900                               *            2                Indigent Env white for legal mail                                                                                                                                                                                                                                                                                                                                                   0.02                   0.04
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Total:                             $0.93
                                          7 items                                                   * Shipped separately.
                                                                                                                                                                                                                                                                                                                                                             ~-
H-
y,V                   '•; w'{                    :) \ ,•·                                                                                                                                                                                                                                                                                                                                                       Resident Paid:                                                                   $0.93
                     J•                         I •. , .
                                                                                                                                                                                                                                                                                                                                                                                                • .•        : ,.1 End Balance:                                                                   $0.00
                                          i\ L. : \. f
                                                                                                                                                                                                                                             .....                                    _..-                           ,.
                                                                                                                                                                                          I '• :
                                                                                                                                                                                         . ! I
                                                                                                                                                                                                                 ;--
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                        I; ; -;-· ../                                              (.).,,;· ... ..;
                                                                                                                                                                                                                                                                                                                                 r<--- ..                                                                                                          !.
                (1·J . { t~'I '-:·.I, ..... f'
                    -.,           I
                                                                                                                                                                                     ...I              '.                .              .... .                        _,;
                                                                                                                                                                                                                                                                                               "1' ·.,.:·: [•••             L.             : / .,, ., - .                   !                  .... 4:                        -··      ;·~



                                                                                                                                                                                                                                                                                                                                                                                                                          ..,       .,,_   ...-.                                                      . .,,' , .

                                                                                                                                                                                                                                        .           .:.  .- ..,                   .    ....- :       ,.;·
                                                                                                                                                                                                                                                                                                                                                           ,,                                                                                                                                            ": _; .......,.:_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /?                             : 7i.:,.
                                                                                             • -                   .                J                         ,,                . .                         ·-           ,    ,.                                                             ~,,..J ~}..1 .,·                                               ~;
         ~                  7
                          ;,.-·                        .:.J,.J;.' · ,:- · .-;-:•£:.                                                ·;_..>                 ✓ • ✓ c>.,.·                                                  -·~ __,,._,,.,                            1           -                                                                                       •'
t,._.)1 , -•'J!- /II l •                                                  1
                                                                              •    •   -     "                                 ·"               ,,..               -..          -        -         "
                                                                                                                                                                                                                                                                                                                                                                                                            ,.. ·• :· '1'"· •• :
                                                                                                                                                                                                                                                                                                                                                                                                                                                              -. ' l--,·· ..
                                        o ,; ~
JJ•(. ,' ~--I ,,~,,,,. . _. r~/~,. • • ,- ~- -~
                                                                                                    ., , ,         ~                                                                             ••~.. .... .:.. • •1,· 1 : ... ,                                                                 .i             .
                                                                                                   ., .,,, , · .·· . l
                                                                                                                                   A ,·     1
                                                                                                                                            •     -
                                                                                                                                                          •                    _-:
                                                                                                                                                                                                            --
                                                                                                                                                                                                                                                         •


                                                                                                                                                                                                                                                                      /:'
                                                                                                                                                                                                                                                                           .:...•

                                                                                                                                                                                                                                                                                         ..,.
                                                                                                                                                                                                                                                                                                                                                                                               ....                                                               /         ~--   ..
                                                        __......
                                                     ':-"'                                                                                                                                                                                                                                                                                                                                                                                                            l             , -~ ··.
 ,....                                                                                                                                                                                                                                                                      ,'}       ...: .
. ·. ·,        ..•'-"        .,
                                            .,
                                          ;•,,         _, .,.· ..                                 .,.,·   -· :           .
                                                                                                                                                                  +        '        ·.                      . , .:.i..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7 · (.'-·, ;l
                                                                                                                                                                                                                                                                                                                             , .                                                                            _./;; ✓ .,14.· •!.· •.• • •·.,; ,. · ~,
                                                                                                                                                                                                                                                                                                                                                '.                J
                                                                                                                                                                                                                                                                                                                                                                                //i,-'1'"'

                                                                                                                                                                                                                      . . ·r ,·. , _, ·- f•,. t.·                                                                                                            _..- , ~           ,· I         I~.;-,._,' . : ••                .,.t_, .....,I .. ~ .-·..,·                 ,· . ,/ --

                                                                                                                                                                                                                                                                                                                     ... -·-                   .,          '// - . __.: t                             /}}.) :;-;-                          ~~:·~              •u✓
                                           , (
                                ,l/.~ .,,,.,,,                                     #'                                                                                                                                                                                                                                                                                                                                                                  L ./                -~
   ·•
/.-:•// • .'. \.
                            .- 01<1,;
' s .. -.. .., -:~· ( . .. .. ,J .• ~
                                                                                   -
                                                                                                  fl/-! .. . ~-
                                                                                                                   • -        •'
                                                                                                                                       1~/;:.,/ ,".,•
                                                                                                                                      ;_-   ✓         ;                ~   :;~ / -
                                                                                                                                                                                         .~:·t '~ . ·:..
                                                                                                                                                                                                            :    ~;~ --,..,    :
                                                                                                                                                                                                                                   , •. _. _. ~,.;-·
                                                                                                                                                                                                                                                    . ,-:~ .· ,
                                                                                                                                                                                                                                       >._., . '\:. _
                                                                                                                                                                                                                                                                                                        ~


                                                                                                                                                                                                                                                                                                        ·'
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                 ., :· . '-
                                                                                                                                                                                                                                                                                                                            /'
                                                                                                                                                                                                                                                                                                                                     ,

                                                                                                                                                                                                                                                                                                                                               I .
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ')



                                                                                                                                                          ;., . .                                                                                   ,.                _.              _,: ,.                . . I . ...                               ,,_,_.           - . ::. ,....,,.- . ._.:;[ ~) '... .
                                                                                                                                                                                                                                                                                                                                                                                                . I                                                                                               V~          ~         l.~•.!1 •
                                                                                                                                                                                                   ~                           /                -· ./../ ;;-· :I '. . f. 7 ·. :. . .                                                           "".'...)               /.,,-.,) i·,' ../,- ~' L- i --,/.,,~                                                                                            .- /..- •__) ':·, •.1.:·
·1.1 ..,~, ...                                                                                   ( · .J ,; ..f.                       /; .'                                                                •'                                                                                                                                                                                          .--:.

                              ~                  _: J, ·. ,_ ....... .' ,_.:· ..                                                                                                         ,'-           .,                     ,-   ..
                                                                                                                                                                                                                                   :    &.      •
                                                                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                                                       ~-. ' ..                        .,J-:,. ·• •                      :.•    -·. . .       ,~

                                                                                                                                                                                                                                                     ,. . . .                            -~ - v.                                 f                  {;·.,;7                        /j         l;··'_ ,,.-) •. :.. -~, ,.)                      .·if;,._~.,,•              ., ..~.- . .. , . .: , '"-..        .~.         ,:, ,;-
                                                 .     ..                                                    ,•·       . •
.,, , . -                             /                          ..   .

                                                                                                                                     _,,             • ·f . .                                                                                        t ..            • .. . , ,..~._.             • .. _..
                                                                                                                                                                                                                                                                                                                             _j)         ,:,-. -
                                                                                                                                                                                                                                                                                                                            /.:)IC. .. .; I . - .~
                                                                                                                                                                                                                                                                                                                                                             •-
                                                                                                                                                                                                                                                                                                                                                                      C..               ~-            (/ :.• ; •_,) /~ ,-. ..,.,1                                          (i~· ·- . - ) ·-;l ·. •.:                                •

                                                                                           •""r_. ••-        I•
                                                                                                                                                7,.>/ .                                                          ,,•··                  ..                     ..
                                                                                                                                                                                                                                                            ..,, .
                                                                                                                                                                                                                                                                                                                                               , -: ... ./ .·_,;~~.                    ··- ·- -~-           / ...' . •.   -                    ..,"•   -
...  ~    :::             ... -                                                                                              I.                                                                                                                                       _....                       .-• :,     .                   -       ·,_        ;,,.
r,..: )J.
       ..
                .

                                  ,,  j - .
                                            '

                                                                                                                                                                                                                                                                      ,,.                - -
                                                                                   , ,', .. '/ ~c~: (;, ✓                                                         ••       I    I/!"                              /'.                                 1/;/r-- ·-· -· ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .,,,,                    /-·: : '
                                                                                                                                                                                                                                                      .. :. ., : . . _.. . .--                                                                                                                                                                                                              .,
//:..,                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,.
                                                                                                                         -.                                                                                                                                                                                      . ...                              . ...-                  , ' r' ,~ - - •             ~                                                                               '
                                                                                  . .,..... -)                 I: . . ; _,, ' . .' ..).
                                                                                                              , , ,, _..
                                                                                                                                                                                                   •..            ~     y·     :



                                                                                             ..
                                                                                   :..f.·•1: (.                                                               /            . :_,·~1:                                    • .: _                                 _,. t . ,., , .                 ., ./         -       p ..                                                   ..           ,                       /:_.,.•;-. ..,,.:- : .·.                     ~   -'~-·                           ... . .     ;




                                                                                                                                                                       . . . . , . ,.- ..... )
                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                             /' - (.. . :· - r:.:
                                                                                                                                                                                                                                                                             Page 1 of 1
                                                                                                                                                                                                                                                                                                                                  /1..· _)                                                                         • :                 •        !-· ..- . •        !.1 (x>                                        j /



                                                                                                                                                                                                                             ATTACHMENT 3
              (...·C,lvl- ,,, V                    e_-':$,, .,,,..,. (;,JI"      I.,.,.        ,I,    r-~·            /V,/' .. ,., ,/                    /I .IY"J            t.:,,,.::::.   /I .......        (..'?       ;;· • ,        po,          .v                    I#,' ,:. •. --                 •     ✓ ·,:.   r·t
                 r                 kr....-e;;,W Pa,.,. ;.+_ ,.--::::: vd<. . ~~~                                                                   r/rt: , ., ,.,-              /}J          Y            /4r:J7/1/iE.,.i:!,~                                               ,"(;"4'?,,,~..ilhl!;,.                             W,+~

            UP> /J//4J                                   r
                            v.l l~d f W KS '1ar/ I(... ~~ P {,, 'E: 1                                                                                                                                                      7-,_;,                 r&·-rG-H                                     r?tP_                  /,/v;.v
            ( P-'- y                    ,j
                     O ::J ) #e .oi;:,:;t-1 w d'h _,q· .-v, .> /f..-; "-                                                                                                                                                        ,,,.-t. o r ur                                                      I of' l-'"bi..>1                     .,--r
vt,lN5:                     VF>r                           /.r;·•uJ/ o u                      E··rc.1 c7"'i::..'. ;tltlftl;, tvifh 17/,;                                                                                t;p/,/                         /¥.,,l /f/,'/(1/<..                                      ,A.,,r-f/,,l[I!&,·       ';;

11
     9/f/llllr'' ~£,i.£ y                            J-1-r./J /f.· FE~!,/ 071-:,£~4 1<>.,.c.1?.,I h ., ~.                                                                                             , l~~l Pl£;.- ;:vt (,U/)(l/.)V/£:9J·
                                              --ti-~r ,::'i-:-/A_C:J                      .,,~; ✓.,_,,,...
 ~--
  .,
            ~Vt/Jt/
            ,--7.1                                          c;;,.._.,, .<:A-•.....-,•. r.
                                                                       _,,,,,, r-,        - v rf(' / CA-?.- ✓'V(.,..• ."1-·'/. t..~
                                                                                                                                              __    /.    '           •                                                 ,,...
                                                                                                                                                                                                                       (,) ./:::::               u .s; , , au'W • -···~-    .-
                                                                                                                                                                                                                                                                   7£> ii:.'-'-
 ~~                  7)-;re;::             -;--,,t. vr1,, g,J'.j7IJl§"l                                                z                /'hri/✓-:·                    /v_)                   .r',,;Jf?-i•lr-·                                   kv"h y f,•n ..-vvr· ,r"<V
''n~-
 /' c-,-,r.:r
              .· .,. . .
             ,fl.,' 4.1,J   I
                                     .::, J'TTF.-/
                                 • _; ;ii
                                            _LlC,{._'" tt(f(-:,:-
                                                         • •
                                                                  ,ili;l'vlr-··                                                                                                                                 /.,v

111 v.sl.1,• i,                   /./..-e·                 ~1J,1U."f"               sEt:.: ~~·'i''f
                                                                                                                                               tt;;JvC.F '' u.:).                                /./-C                          ~~PP~.>C 70 h'/t'vR ,,.:r ~:.eE'
//1 c,1 h,-: .,~.J ,,_,.,a 1                                                  · ~ v..£
                                                                                                                                                                                       .'?
                                                     ~.,t,,, "
C°'C:::a ~ • ,,,::::
~F''~,-.-,~v-;;;- ./,·
                                      • /             . ,
                                                    -;r,;,,-,£  ,,,,..._,)
                                                               r--1:/., S
                                                                                                                                                   &::w, t: 1:J (,. /2/f&J / .,.._;                                                    e>A                      /3 y' /1 /,, ;· t(I'/~ ,:,_"_ /J..tf;_
l/5'£             re::.>            O~./,v                        IG-·,·,.v l:, >                                                                   ~,..,.           C..l .-,· Ai;,,.:;:,~'f ..~ ;..,-..                                         r,:;/fl/·•)s
                                                                                                                                                                                                                                                 /.,J.,,,-                                /tt....,..,_., . .- ~_.r:1,:;,
                                                                                                                                                                                                                                                                                              . ., "'. 7,IK
                t,.;.y.:.,d·~f              i4l I~·..            ~:~
                                                        -~!. ~ .;.                                                             .,.   -. .
                                                                                                                                       --
                                                                                                                                        ,_/

                                 ... ',l_.~;.r-·.-•,-··              .I                                                I;-
                                / ~      '.';. ,- C f ,---.,.,.t',,v~

                                      IC:::vvt-"' .,.:../ c; ,, :.....,. ~£.                          (...) :.:.1      'I' hit' ..1').~1                                      ::> :
                                                                                                                                                                                      ""''   -- 1/"
                                                                                                                                                                                                                                                                              C1, it ..,; I. ,.,/                 (,,1,./ l: ..) I \


/.,....,.
                                       ·)      .            ')
                                     I'.. .: , . .; h ..L , : '-·
                                                                 -     ..   .'    ,•.),.'\;
                                                                                 I vi.,,,I
                                                                                              .. , (';}f,V,;...,, &5,f: r.J
                                                                                                                                                                           /.:.,/,
                                                                                                                                                                               /,? r·
                                                                                                                                                                             /:•.·1..
                                                                                                                                                                                                 ;.


                                                                                                                                                                                                      .t,.....
                                                                                                                                                                                                              ~-

                                                                                                                                                                                                                      ... ·l , ,·               .,./; C. · ~
                                                                                                                                                                                                                                                  •    .:;.: ' - · ·
                                                                                                                                                                                                                                                                                    /J.v;                 .,:.,,,Ji../          5 f.;,C.


                                                                                                                                                                                                                                                            I./       I
                                                                                                                                                                                                                                                      ,,~_/u:../-;.-...;;;.;
                                                                                                                                                                                                                                                                                ,·• ,-·



                   /l .,..,.,1.)                                                                                       ·-··· ,, , ' ;,,;, •        J .:), (.   ,·:


                                                                                                        .,.,... .
/fol{)                                                                                         .;,.} /"'"" - .. . .

 7e,c:;i/<                                                                                          · £"{ ..:~ :.·.,,; r;, (· : 1·..,.
/,           c._•I,,.
(/IV'
                      J 1
                .I"//_,. 11 \..                                                                                         b . /i
                                                                                                                                                                           .:::;:--r~<'.:: r~:                                           ...
                                                                                                                                                                                                                                                                                                                          ·J-             v·
                                                                                                                                                                              I \     1iu.
                                                                                                                                                                                                                                       ic=. ?": v                  :-"'P.                 f..,,_;._,j)           u·
                                                                                                                                                                                                                                                                                                                  .. ,✓,    i...       ,.,.
                                                                                                                                                                          ~·,,-.-·r;_.)           {:.          : ".:.. ~                                            ,...,
                                                                                                                                                                       .j · ~- ,..               1.i      j , , _.,,,..,. -·~. ._"":"'                            1:5,f_ ... J ... ,//.,/ ~-··.j                      .
                                                                                                                                                                              Do /l1L.C.                                        ;~ 1{\~ l,.                       Cvh .,:.-·                        r            ••       .~
                                                                                                                                                                                                                                                                                                                 . ,,/, ,,..)
                                                                                                                                                                                                                                                                                                                                   "t ) .• •.
                                                                                                                                                                                                                                                                                                                                   j   • •    f..)




                                                                                                                                                                                                                                                                             ~· I'>'!Jl"'-/J--v
                                                                                                                                                                                                                                                                             I~ l
                                                                                                                                                                                                                                                                                                  . -- ., . ~. ,,
                                                                                                                                                                                                                                                                                                    1 "
                                                                                                                                                                                                                                                                                            ;' / A ..:. ,'<' t.../                                   I


                                                                                                                                                                              -:[J.. 'f.,.,/V • I ~
                                                                                                                                                                                                      t
                                                                                                                                                                                                          •
                                                                                                                                                                                                                          •
                                                                                                                                                                                                                         ._
                                                                                                                                                                                                                      ,.'),
                                                                                                                                                                                                                                 •••
                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                        ;,I ...,/
                                                                                                                                                                                                                                                      ,,.
                                                                                                                                                                                                                                                       t    /
                                                                                                                                                                                                                                                           l...    vr,•_4,- • •,,
                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                     --
                                                                                                                                                                                                                                                                                      .,.,.-
                                                                                                                                                                                                                                                                                    ·~•.1'C- t
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               _,       • ...
                                                                                                                                                                                                                                                                                                     ft'.,r:.,. •
                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                                       L ')!,;
              --;J:IYI 7,&////6, ~"" ~~01'#61:._ ,,-P
           /)/t>P                                                                                                  ·~//<l·w v/--' __~A.I- ~A'✓:·7j ¥                 WA-.C           S:A'i/1..1& 1   ,
                    1
 ~ ,f;,w -:re r'7'" ~,ur n>. @o,v~gos.,'}:J,v .t.p                                                        p.          (!./f r/iobo        c.. lJ<Ae/2          17-1 u< G'iJ         ,-o A-"/.¾!P."'sr-
'(#6'M ~ ~                                ."tr.rtA1U,-;                /1v7u           Fer:-P .&'~1~✓~6                          Afl-<ttD-r/.t"E'       .fl1¥-.s1-1na.-. /F                ;;. rk~
                                --~.,..s
                                              ·.,
                                                    ,weY
                                                      .  .
                                                           ~~N ~J1r
                                                             '.
                                                                                             '~t4' ~.,tJ'< .,,
                                                                                              .           '1            .
                                                                                                                                   ·'lh/1:·d~&1+--
                                                                                                                                            .
                                                                                                                                                           ·:~~,t.Y. 1,/J .-.it: Hi.D
                                                                                                                                                           ··,        •                          •
c1.,~itlJlic... -s                                                           .r .....:;1-L.,S.v··, 1-1&:J, 4:J/JJ/(& ?-1d1f
                             g,._.:OfJ:,s;,4- tr..11/ s/2/'+_ e'IZ _E?l-r_:~ . \~-r- .
~ // ·/FH A:SF.it-;(,/ /j~·'s ·;rr./-f~//'/,:£/wtir iAIIJ. ;,1'. .m/l{)_i ~r.,.:r. ·. i1112iJ~ ·r;Je X-/4'A·t1 1




~.,vsk • Att ll-.:.: -Z::flt: · ·f;,e;,l},t,tl 1""'"' · · .-rJ?~~. ·: ·· r., tiJ 1lo 1'u:e :··) /.JoiJI Gf:,,elt~ Gv.E,v
        • . , ..     ... . H·..-o ~"' ~                                            ,,.,, .        1.,,~ ,            ,_.,,.                                .   r~,             ..          .
C/t.M.E t1w-r ·n,· .:.r'~. · Tb ;vii!~                                             -f't'JE'-/.    7 J:111t1K.                  Z:/YI   :Z:AIC,14·µ€ ·; -~                 #At) ~ :&'/4///1-
      •.     t                           ..          :. .                          .              .       'i             .,.                        .          •           .          •

11./f'h)li/ S                        . //(..14'7"/A./b 711~7 ~ ..?--✓~-: N                                             1c/'<            'Qw;5vf?,t          ·•:It: #M Jl,                  ~
/P .. ·-,"'/JC /JfA'"b L.../blrT'-                                 l,V()ul/)
                                                                           .
                                                                                   '/4~: /~ ·.
                                                                                                      .   '
                                                                                                               1'7?4-(J'2,,;~ l(/fb:)·:.                ir;·.liJ/l) ,✓_ lfAIO             Wh/1--T




                        ''    ...   "'         - -~--- :    -·- ·-- ..- ..--- ~
                                                                             ...
                                                .         .      ....,.. ({ ,,
                                                    ne--. Mfi c Lol 1 ~     .
                                                                                            11$- u
                                                    ,._. l/S:;l_ re. &J!. / {_,, Tt· IE-_




                                     A/6
                        1
                        I
                            trn-0   &iii·sh; t- I~ II>•
-   ~- ....... ,.   .
                        i
                        I
                                                                                                                          .,.
                                                                                             AIJ1.                (.,i~ l'l~



                                        ·         ll .r,,.. .,-(· 1l
                                        ~            N~\ ~                         I




                                                                                                                                                                ·--·   _,




•   ...   ., ..   •   -   • -   •   •       - '   •   ~   ... ..,,   ~   - 4   •       . ....... -·   ..,   ...   -... ,,,.-   -   ...   -   ...   ... - ....
---
                t rr
                /'\   I!




    l   I


. '(_I      .
                                                             <.. -
                                                                     \\:SD lt:M



?vtJ~~   =->   DU I   'fv\'1   I\ l,bfC~~S.~t,   L~LLE'R ~ A: ~f.) ~
                                                               ~ti rt-t·-~f\      1
                                                   .•




    ----
  ----
       -              ~
                                                   j
                                                   '
 --          ~c., C
             t '""v'
             >< :::                       t ,
-:::         c..  __,
                  :JS-
             -,.; ,~
             - ··   ...   .        ,_\
            n-\ ·•/'JD
                   ··- ~
               ' /            ·,   ·- .
            •. ' r\\ ' -
            . ,,,    \ ·,.\
            '--
           ·- l l
                   ~               -c
             LA)
             -:::1( .,'~--
                        ........,
            _(_) L.                ~
            µ .. '-'~o
            )U-\
                    l'\X C\\.

                    ,.
                                                   l


                                                ATTA CHM ENT 4
